                       Case 6:13-cr-06018-DGL Document 65 Filed 01/27/20 Page 1 of 2

AO 245D      (Rev. 11/16)Judgment in a Criminal Case for Revocations                                                                JMB/vg (18512)
             Sheet 1




                                    United States District Court
                                                     Western District Of New York

          UNITED STATES OF AMERICA                                         JUDGMENT IN A CRIMINAL CASE
                            V.                                             (For Revocation ofProbation or Supervised Release)



                                                                           Case Number:          6:13CR06018-001
                       Lamont Barton
                                                                           USM Number:           22183-055

                                                                           Mark Foti, Esq.
                                                                           Defendant's Attorney
THE DEFENDANT:

^   admitted guilt to violation number                                 4                       ofthe term of supervision.

•   was foimd in violation ofcharges(s)                                                 after denial of guilt.

The defendant is adjudicated guilty ofthese violations:

Violation Number             Nature of Violation                                                                  Violation Ended
4/Mandatory Condition        Thedefendant shall not commit another Federal, State or Local crime.                 09/24/2019




       The defendant is sentenced as provided in pages 2 through                2       of this judgment. The sentence is imposed pinsuant to
the Sentencing Reform Act of 1984.
0   Charges 1,2,3 and 5 are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.


                                                                           January 23. 20:
                                                                              te-atlnipositi



                                                                            Signature of Judge

                                                                            Honorable David G. Larimer. U.S. District Judge
                                                                           ^Name and Title of Judge
                       Case 6:13-cr-06018-DGL Document 65 Filed 01/27/20 Page 2 of 2


AO 245D       (Rev. 11/16) Judgment in a Criminal Case for Revocations                                                        JMB/vg (18512)
              Sheet 2— Imprisonment

                                                                                                      Judgment — Page   2     of
DEFENDANT:                     Lamont Barton
CASE NUMBER:                   6:13CR06018-001


                                                                  IMPRISONMENT


The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a total term of:
Seven (1^ months. No Supervised Release to follow.

The cost of incarceration fee is waived.


     •        The court makes the following recommendations to the Bureau of Prisons:




     •        The defendant is remanded to the custody ofthe United States Marshal.

     •        The defendant shall surrender to the United States Marshal for this district:

          •       at                                •      a.m.    •     p.m.       on
          •       as notified by the United States Marshal.

     •        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          •       before 2 p.m. on                                              .
          •       as notified by the United States Marshal.

          •       as notified by the Probation or Pretrial Services Office.

                                                                         RETURN


I have executed this judgment as follows:




         Defendant delivered on                                                            to



at                                                      with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL



                                                                                By
                                                                                                DEPUTY UNITED STATES MARSHAL
